Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Kevin B. Jackson on 03/11/2021.

The application has been amended as follows: 
Claim 1. A semiconductor device structure comprising: a region of semiconductor material comprising a first conductivity type, an active region, and a termination region; a first active trench structure disposed in the active region; a second active trench structure disposed in the active region and laterally separated from the first active trench by an active mesa region having a first width, the active mesa region having a first doping concentration of the first conductivity type; a first termination trench structure disposed in the termination region and laterally separated from the second active trench by a transition mesa region having a second width and a second doping concentration of the first conductivity type; and a second termination trench disposed in the termination region and  and the second width is greater than the first width.

Claim 13. A semiconductor device structure, comprising: a region of semiconductor material comprising a first conductivity type, a first major surface, a second major surface opposite to the first major, an active region, a termination region, and a transition region interposed between the active region and the termination region; active trench structures extending from the first major surface into the region of semiconductor material within the active region, wherein the active trench structures are laterally separated from each other by active mesa regions, wherein the active mesa regions have a first doping concentration of the first conductivity type; a termination trench structure extending from the first major surface into the region of semiconductor material within the termination region; ; base regions comprising a second conductivity type opposite to the first conductive type disposed in at least some of the active mesa regions and the transition mesa region adjacent to the first major surface; and source regions comprising the first conductivity type disposed in the base regions in the active mesa regions but not in the transition mesa region.

Claim 30. A semiconductor device structure comprising: a region of semiconductor material comprising a first conductivity type, an active region, and a termination region; a first active trench structure in the active region; a second active trench structure in the active region and laterally separated from the first active trench by an active mesa region having a first width, the active mesa region having a first doping concentration of the first conductivity type; a first termination trench structure in the termination region and laterally separated from the second active trench by a transition mesa region having a second width and a second doping concentration of the first conductivity type; a second termination trench in the termination region and laterally separated from the first termination trench by a first termination mesa region having a third width and a third doping concentration of the first conductivity type; a first base region comprising a second conductivity type opposite to the first conductive type in active mesa region; a second base region comprising the second conductivity type in the transition mesa region; and a third base region comprising the second conductivity type in the first termination mesa region, wherein: the second doping concentration is greater than the first doping concentration, wherein: the third base region is electrically floating; and the first base region and the second base region are electrically connected.

Cancel claims 2, 18 and 31.

Allowable Subject Matter
Claims 1, 3, 6, 8-9, 12-13, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second doping concentration is greater than the first doping concentration and the second width is greater than the first width. Claims 3, 6, 8-9, 12 and 21-25 are included likewise as they depend from claim 1.
Regarding claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, base regions comprising a second conductivity type opposite to the first conductive type disposed in at least some of the active mesa regions and the transition mesa region adjacent to the first major surface; and source regions comprising the first conductivity type disposed in the base regions in the active mesa regions but not in the transition mesa region. Claims 26-29 are included likewise as they depend from claim 13.
Regarding claim 30, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second doping concentration is greater than the first doping concentration, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

March 12, 2021


/MALIHEH MALEK/Primary Examiner, Art Unit 2813